UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 3, 2014 BioPharmX Corporation (Exact name of registrant as specified in its charter) Nevada 000-54871 59-3843182 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) 1098 Hamilton Court Menlo Park, CA 94025 (Address of Principal Executive Offices) Tel. (650) 889-5020 Fax (650) 900-4130 (Registrant’s telephone number, including area code) Thompson Designs, Inc. (Former name or former address if changed since the last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. Effective March 3, 2014, Thompson Designs, Inc., a Nevada corporation (the “Company”), amended its Articles of Incorporation to change its name to BioPharmX Corporation. In connection with the change of name, the Company changed its stock symbol from TPND to BPMX, which was approved by the Financial Industry Regulatory Authority effective on March 3, 2014. The foregoing description of the Certificate of Amendment is qualified in its entirety by the text of the amendment annexed hereto as Exhibit 3.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)The following exhibits are filed with this report: Exhibit No. Description Certificate of Amendment of the Articles of Incorporation of the Company 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 4, 2014 BioPharmX Corporation By: /s/ James Pekarsky Name: James Pekarsky Title: Chief Executive Officer 3
